DETAILED ACTION


Claim status

This action is in response to applicant filed on 03/05/2021.
Claims 1-8 are pending for examination.

Response to Arguments

Applicant’s arguments, see remarks, filed 03/05/2021, with respect to rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches A method for securing an item of luggage suitable for locking with a padlock, the method comprising: attaching a padlock to the luggage to be locked, said padlock comprising: a shackle comprising a heel end pivotally attached to a padlock body for rotation about a first axis perpendicular to a plane and a toe end opposite said heel end and moveable in said plane between a first position wherein said toe end is away from said body, and a second position wherein said toe end is received within a detent in said padlock body; a detent mechanism comprising a stop for securing said toe end and an actuator for moving said stop in a direction parallel to said axis between a locked position wherein said toe end is secured by said stop and an unlocked position wherein said toe end is no longer secured by said stop; and electronics comprising a near field interface for controlling said actuator such that said stop is movable between said locked position and said unlocked position by a signal received via said nearfield communication network; establishing a communication link between a smartphone executing a padlock control application and said nearfield interface using a near field network; and locking the luggage using said padlock by said padlock control application issuing a locking command.
The closes prior art of record is Lai (US 2008/0250825) where it discloses a method for securing an item of luggage suitable for locking with a padlock, the method comprising: attaching a padlock to the luggage to be locked, said padlock comprising: a shackle comprising a heel end pivotally attached to a padlock body for rotation about a first axis perpendicular to a plane and a toe end opposite said heel end and moveable in said plane between a first position wherein said toe end is away from said body, and a second position wherein said toe end is received within a detent in said padlock body; a detent mechanism comprising a stop for securing said toe end and an actuator for moving said stop. However, the cited reference fail to individually disclose, or suggest when combined, a detent mechanism comprising a stop for securing said toe end and an actuator for moving said stop in a direction parallel to said axis between a locked position wherein said toe end is secured by said stop and an unlocked position wherein said toe end is no longer secured by said stop and electronics comprising a near field interface for controlling said actuator such that said stop is movable between said locked position and said unlocked position by a signal received via said nearfield communication network; establishing a communication link between a smartphone executing a padlock control application and said nearfield interface using a near field network; and locking the luggage using said padlock by said padlock control application issuing a locking command.
Another relevant art is Duncan (US 2014/0150502) where it teaches electronics comprising a near field interface for controlling said actuator such that said stop is movable between said locked position and said unlocked position by a signal received via said nearfield communication network; establishing a communication link between a smartphone executing a padlock control application and said nearfield interface using a near field network; and locking the luggage using said padlock by said padlock control application issuing a locking command. However, the cited reference fail to individually disclose, or suggest when combined, a detent mechanism comprising a stop for securing said toe end and an actuator for moving said stop in a direction parallel to said axis between a locked position wherein said toe end is secured by said stop and an unlocked position wherein said toe end is no longer secured by said stop. 
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically, a detent mechanism comprising a stop for securing said toe end and an actuator for moving said stop in a direction parallel to said axis between a locked position wherein said toe end is secured by said stop and an unlocked position wherein said toe end is no longer secured by said stop in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689